                                                                          Case 3:21-cv-08150-DWL Document 1 Filed 07/08/21 Page 1 of 12




                                                                 1 Martin A. Bihn (014338)
                                                                   Donna M. McDaniel (017366)
                                                                 2 BIHN & McDANIEL, P.L.C.
                                                                   2600 N. Central Ave, Suite 1775
                                                                 3 Phoenix, Arizona 85004
                                                                   Tel: (602) 248 9779
                                                                 4 Fax: (602) 248 9749
                                                                   Email:        MBihn@phxlegal.com
                                                                 5               Donna@phxlegal.com
                                                                   Attorneys for Plaintiff
                                                                 6

                                                                 7                                UNITED STATES DISTRICT COURT
                                                                                                      DISTRICT OF ARIZONA
                                                                 8
                                                                       Roxanne Thorn;                                     CV:
                                                                 9
                                                                                     Plaintiff,                           COMPLAINT
                                                                10     vs.
BIHN & McDANIEL, P.L.C.

                                    2600 NORTH CENTRAL AVENUE
                                      PHOENIX, ARIZONA 85004
                     ATTORNEYS AT LAW




                                                                       Walther Schulze; Alexander Dorst; HMR
                                          (602) 248-9779




                                                                11
                         SUITE 1775




                                                                       Services and Equipment, LLC, an Arizona
                                                                12     limited liability company; Baba Inv, LLC,
                                                                       and Arizona limited liability company;
                                                                13     Brody Financial, LLC, an Arizona limited
                                                                       liability company; The Miracle Trust,
                                                                14     Walther Schulze Trustee;

                                                                15                   Defendants.

                                                                16           Plaintiff Roxanne Thorn, for her Complaint against Defendants hereby alleges as

                                                                17 follows:

                                                                18                                    NATURE OF THE CASE

                                                                19           1.    Plaintiff brings this action against Defendants for their failure to pay overtime

                                                                20 wages and unlawful retention of her tips in violation of the Fair Labor Standards Act, 29 U.S.C.

                                                                21 §§ 201-219 (hereinafter “FLSA”); and unpaid wages under the Arizona Wage Act (“AWA”),

                                                                22 A.R.S. Title 23, Chapter 2, Article 7.
                                                                               Case 3:21-cv-08150-DWL Document 1 Filed 07/08/21 Page 2 of 12




                                                                      1          2.     The FLSA was enacted “to protect all covered workers from substandard wages

                                                                      2 and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S. 728, 739

                                                                      3 (1981). Under the FLSA, employers must pay all non-exempt employees one and one-half

                                                                      4 their regular rate of pay for all hours worked in excess of 40 hours in a workweek. See 29

                                                                      5 U.S.C § 207.

                                                                      6          3.     The AWA, A.R.S. § 23-350, et seq., establishes standards for wage payments to

                                                                      7 employees within the State of Arizona.

                                                                      8
                                                                                                             JURISDICTION AND VENUE
                                                                      9
                                                                                 4.     This Court has jurisdiction over the subject matter and the parties hereto
BIHN & McDANIEL, P.L.C.




                                                                     10
                                         2600 NORTH CENTRAL AVENUE
                                           PHOENIX, ARIZONA 85004




                                                                          pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.
                          ATTORNEYS AT LAW




                                               (602) 248-9779




                                                                     11
                              SUITE 1775




                                                                                 5.      Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c) because all
                                                                     12
                                                                          or a substantial part of the acts or omissions giving rise to the claims occurred in the state of
                                                                     13
                                                                          Arizona. Plaintiff was employed by Defendants in this District.
                                                                     14
                                                                                                                        PARTIES
                                                                     15
                                                                                 6.     At all relevant times to the matters alleged herein, Plaintiff resided in Apache
                                                                     16
                                                                          County in the District of Arizona.
                                                                     17
                                                                                 7.     Defendant Walther Schulze (“SCHULZE”) is, upon information and belief, a
                                                                     18
                                                                          resident of Scottsdale, Arizona.
                                                                     19
                                                                                 8.     Defendant Alex Dorst (“DORST”) is, upon information and belief, a resident of
                                                                     20
                                                                          Scottsdale, Arizona.
                                                                     21

                                                                     22

                                                                                                                         2
                                                                               Case 3:21-cv-08150-DWL Document 1 Filed 07/08/21 Page 3 of 12




                                                                      1         9.     Defendant HMR Services and Equipment, LLC (“HMR”) is a limited liability

                                                                      2 company authorized to do business in Arizona.

                                                                      3         10.    Defendant Baba Inv., LLC (“BABA”) is a limited liability company authorized

                                                                      4 to do business in Arizona.

                                                                      5         11.    Defendant Brody Financial, LLC (“BRODY”) is a limited liability company

                                                                      6 authorized to do business in Arizona.

                                                                      7         12.    Defendant The Miracle Trust (“TMT”) is upon information and belief, an

                                                                      8 Arizona trust whose trustee is defendant SCHULZE.

                                                                      9         13.    SCHULZE is a Manager of HMR, BABA, and BRODY.
BIHN & McDANIEL, P.L.C.




                                                                     10         14.    DORST is a Manager of HMR and BABA.
                                         2600 NORTH CENTRAL AVENUE
                                           PHOENIX, ARIZONA 85004
                          ATTORNEYS AT LAW




                                               (602) 248-9779




                                                                     11         15.    Upon information and belief, defendant BABA is the only Member of HMR.
                              SUITE 1775




                                                                     12         16.    Upon information and belief defendant BRODY is the only Member of BABA.

                                                                     13         17.    TMT is the sole member of BRODY.

                                                                     14         18.    Upon information and belief, defendant Schulze owns/controls all of these

                                                                     15 entities through TMT and as the manager/trustee of these entities.

                                                                     16         19.    Defendants HMR, BABA, BRODY, and TMT are related and interlocking

                                                                     17 entities with unified operation and/or common control and constitute an “enterprise” pursuant

                                                                     18 to 29 U.S.C § 203(r)(1). Defendants HMR, BABA, BRODY, and TMT have been, at all

                                                                     19 relevant times, Plaintiff’s employer as defined by 29 U.S.C. § 203(d).

                                                                     20         20.    Defendants SCHULZE and DOST have directly caused events to take place

                                                                     21 giving rise to this action.

                                                                     22

                                                                                                                      3
                                                                               Case 3:21-cv-08150-DWL Document 1 Filed 07/08/21 Page 4 of 12




                                                                      1           21.   The FLSA defines “employer” as any individual who acts directly or indirectly

                                                                      2 in the interest of an employer in relation to an employee.

                                                                      3           22.   Defendants SCHULZE and DOST had the authority to hire and fire employees

                                                                      4 including Plaintiff.

                                                                      5           23.   Upon information and belief defendants SCHULZE and DOST fired Plaintiff

                                                                      6 and/or ordered and/or directed that Plaintiff be fired.

                                                                      7           24.   Upon information and belief, SCHULZE and DOST supervised and controlled

                                                                      8 employees’ work schedules and/or the conditions of their employment.

                                                                      9           25.   Upon information and belief, defendants SCHULZE and DOST determined the
BIHN & McDANIEL, P.L.C.




                                                                     10 rate and method of payment of wages of employees and of remittance of tips.
                                         2600 NORTH CENTRAL AVENUE
                                           PHOENIX, ARIZONA 85004
                          ATTORNEYS AT LAW




                                               (602) 248-9779




                                                                     11           26.   As persons who acted in the interest of the previously identified enterprise in
                              SUITE 1775




                                                                     12 relation to the enterprise’s employees, defendants SCHULZE and DOST are subject to

                                                                     13 individual and personal liability under the FLSA.

                                                                     14           27.   Plaintiff further informed, believes, and alleges that each of the Defendants

                                                                     15 herein gave consent to, ratified, and authorized the acts of all other Defendants, as alleged

                                                                     16 herein.

                                                                     17           28.    Defendants SCHULZE and DOST are sued in both their individual and

                                                                     18 corporate capacities.

                                                                     19           29.    Defendants are jointly and severally liable for the injuries and damages

                                                                     20 sustained by Plaintiff.

                                                                     21           30.   Plaintiff has been a full-time employee of Defendants from on or around May

                                                                     22 2018 until on or around May 2, 2021.

                                                                                                                        4
                                                                               Case 3:21-cv-08150-DWL Document 1 Filed 07/08/21 Page 5 of 12




                                                                      1          31.    At all relevant times, Plaintiff was an employee of Defendants as defined by 29

                                                                      2 U.S.C. § 203(e)(1).

                                                                      3          32.    Plaintiff, in her work for Defendants, was employed by an enterprise engaged

                                                                      4 in commerce that had annual gross sales of at least $500,000.

                                                                      5          33.    At all relevant times, Plaintiff, in her work for Defendants, was engaged in

                                                                      6 interstate commerce and/or regularly handled goods produced and transported in interstate

                                                                      7 commerce.

                                                                      8          34.    Plaintiff was a “nonexempt” employee as that term is defined in the FLSA.

                                                                      9          35.    Although the FLSA and Department of Labor regulations require employers to
BIHN & McDANIEL, P.L.C.




                                                                     10 maintain accurate records of hours worked by nonexempt employees, and keep those records
                                         2600 NORTH CENTRAL AVENUE
                                           PHOENIX, ARIZONA 85004
                          ATTORNEYS AT LAW




                                               (602) 248-9779




                                                                     11 for three years, defendants, failed to maintain a record of the hours worked by employees
                              SUITE 1775




                                                                     12 including Plaintiff.

                                                                     13
                                                                                 36.    Defendants also failed to properly advise Plaintiff of her FLSA rights as required
                                                                     14 by law.
                                                                                                                         FACTS
                                                                     15
                                                                                 37.    Defendants own and operate Hidden Meadow Ranch, in Apache County
                                                                     16
                                                                          Arizona.
                                                                     17
                                                                                 38.    The facility was once a luxury resort that defendants converted into a private and
                                                                     18
                                                                          exclusive “ranch community” that offers to sell raw land, large ranch cabins and lodge cabins.
                                                                     19
                                                                                 39.    In addition to their real estate business, defendants operate a restaurant, horse
                                                                     20
                                                                          barn and offer other recreational activities for the exclusive use of the members of the private
                                                                     21
                                                                          ranch community.
                                                                     22

                                                                                                                         5
                                                                                Case 3:21-cv-08150-DWL Document 1 Filed 07/08/21 Page 6 of 12




                                                                      1          40.   At all relevant times, Plaintiff was employed by Defendants. During the day

                                                                      2 plaintiff worked with the horses (guided rides for members, fed and cared for the horses and

                                                                      3 tack) and helped maintain the property through physical labor (repairing fencing, chopping

                                                                      4 wood). Plaintiff worked as a server in the defendants’ restaurant in the evenings.

                                                                      5          41.   Defendants paid plaintiff $2,000 a month for her work and provided her with a

                                                                      6 cabin on the premises.

                                                                      7          42.   Defendant HMR paid plaintiff’s monthly wages.

                                                                      8          43.   Defendant BABA owned the cabin provided to plaintiff.

                                                                      9          44.   Plaintiff worked at least 40 hours per week for the months of November through
BIHN & McDANIEL, P.L.C.




                                                                     10 April.
                                         2600 NORTH CENTRAL AVENUE
                                           PHOENIX, ARIZONA 85004
                          ATTORNEYS AT LAW




                                               (602) 248-9779




                                                                     11          45.   Plaintiff worked between 50 and 80 hours a week during the months of May
                              SUITE 1775




                                                                     12 through October.

                                                                     13          46.   Defendants did not pay plaintiff overtime for any hours she worked in excess of

                                                                     14 40 hours per week for the duration of her employment.

                                                                     15          47.   Once a month, defendants also paid plaintiff her tips from working as a server.

                                                                     16          48.   Plaintiff in her work as a server received tips in excess of $30 of month and was

                                                                     17 a “tipped employee” pursuant to 29 USC § 203(t).

                                                                     18          49.   Defendants collected all tips that customers left when they paid credit or debit

                                                                     19 card.

                                                                     20          50.   Defendants pooled the Plaintiff’s tips with Plaintiff’s manager and the restaurant

                                                                     21 chef.

                                                                     22          51.   Defendants advised Plaintiff that they paid her one third 1/3 of the tips.

                                                                                                                        6
                                                                               Case 3:21-cv-08150-DWL Document 1 Filed 07/08/21 Page 7 of 12




                                                                      1            52.   Plaintiff’s tips were paid by BRODY and BABA.

                                                                      2            53.   On March 23, 2018, Congress enacted the Consolidated Appropriations Act,

                                                                      3 2018 (CAA), which revised § 203(m) of the FLSA. The CAA added a new paragraph to §

                                                                      4 203(m) stating that “[a]n employer may not keep tips received by its employees for any

                                                                      5 purposes, including allowing managers or supervisors to keep any portion of employees’ tips,

                                                                      6 regardless of whether or not the employer takes a tip credit.” (See 29 USC § 203(m)(2)(B))

                                                                      7                        COUNT ONE: FAIR LABOR STANDARDS ACT
                                                                                                    FAILURE TO PAY OVERTIME
                                                                      8
                                                                                   54.   Plaintiff realleges and incorporates by reference all allegations in all preceding
                                                                      9
                                                                          paragraphs.
BIHN & McDANIEL, P.L.C.




                                                                     10
                                         2600 NORTH CENTRAL AVENUE
                                           PHOENIX, ARIZONA 85004




                                                                                   55.   Plaintiff was a non-exempt employee entitled to statutorily mandated overtime
                          ATTORNEYS AT LAW




                                               (602) 248-9779




                                                                     11
                              SUITE 1775




                                                                          wages.
                                                                     12
                                                                                   56.   In any given workweek during the summer season, Defendants failed to pay one
                                                                     13
                                                                          and one-half times the applicable regular rate of pay for all hours Plaintiff worked in excess
                                                                     14
                                                                          of 40 hours.
                                                                     15
                                                                                   57.   Defendants willfully failed to compensate Plaintiff any overtime wages for the
                                                                     16
                                                                          time she worked in excess of 40 hours in a given workweek for the entire duration of her
                                                                     17
                                                                          employment with Defendants.
                                                                     18
                                                                                   58.   Defendants’ failure to pay Plaintiff one and one-half times her regular rate for
                                                                     19
                                                                          all hours worked in excess of 40 per week in a given work week violated 29 U.S.C. § 207.
                                                                     20

                                                                     21

                                                                     22

                                                                                                                          7
                                                                               Case 3:21-cv-08150-DWL Document 1 Filed 07/08/21 Page 8 of 12




                                                                      1         59.         Defendants knew or acted with reckless disregard as to whether their failure to

                                                                      2 pay Plaintiff the overtime would violate federal and state law, and Defendants were aware of

                                                                      3 the FLSA overtime requirements during Plaintiff’s employment.

                                                                      4         60.         Defendants’ conduct constitutes a willful violation of the FLSA.

                                                                      5         61.         Defendants have willfully violated the FLSA by not paying Plaintiff overtime

                                                                      6 for the entire duration of her employment with Defendants.

                                                                      7         62.         Plaintiff has been damaged and is entitled to compensation one and one-half

                                                                      8 times her regular rate of pay for all hours worked in excess of 40 per week at an hourly rate,

                                                                      9 to be proven at trial, plus an additional equal amount as liquidated damages, together with
BIHN & McDANIEL, P.L.C.




                                                                     10 interest, costs, and reasonable attorney fees.
                                         2600 NORTH CENTRAL AVENUE
                                           PHOENIX, ARIZONA 85004
                          ATTORNEYS AT LAW




                                               (602) 248-9779




                                                                     11         WHEREFORE, Plaintiff, respectfully requests that this Court grant the following relief
                              SUITE 1775




                                                                     12 in Plaintiff’s favor, and against Defendants:

                                                                     13         A. For the Court’s declaration and finding that the Defendants committed one of more
                                                                                   of the following acts:
                                                                     14
                                                                                      i.       Violated overtime wage provisions of the FLSA, 29 U.S.C. § 207(a), by
                                                                     15                        failing to pay proper overtime wages;

                                                                     16               ii.      Willfully violated overtime wage provisions of the FLSA, 29 U.S.C. § 207(a)
                                                                                               by willfully failing to pay proper overtime wages;
                                                                     17
                                                                                B. For the Court to award Plaintiff’s unpaid overtime wage damages, to be determined
                                                                     18            at trial;

                                                                     19         C. For the Court to award compensatory damages, including liquidated damages
                                                                                   pursuant to 29 U.S.C. § 216(b), to be determined at trial;
                                                                     20
                                                                                D. For the Court to award prejudgment and post-judgment interest;
                                                                     21
                                                                                E. For the Court to award Plaintiff reasonable attorneys’ fees and costs of the action
                                                                     22            pursuant to 29 U.S.C. § 216(b) and all other causes of action set forth herein;

                                                                                                                           8
                                                                               Case 3:21-cv-08150-DWL Document 1 Filed 07/08/21 Page 9 of 12




                                                                      1
                                                                                F. Such other relief as this Court shall deem just and proper.
                                                                      2
                                                                                              COUNT TWO: FAIR LABOR STANDARS ACT
                                                                      3                            ILLEGALLY RETAINED TIPS

                                                                      4         63.    Plaintiff incorporates by reference all of the above allegations as though fully

                                                                      5 set forth herein.

                                                                      6         64.    At all relevant times, Plaintiff was employed by Defendants within the meaning

                                                                      7 of the FLSA.

                                                                      8         65.    Plaintiff was an employee entitled to receive tips left by customers without any

                                                                      9 deduction.
                                                                                66.    Defendants were not entitled to keep or divert any portion of Plaintiff’s tips.
BIHN & McDANIEL, P.L.C.




                                                                     10
                                         2600 NORTH CENTRAL AVENUE
                                           PHOENIX, ARIZONA 85004
                          ATTORNEYS AT LAW




                                               (602) 248-9779




                                                                     11         67.    Defendants have intentionally retained and/or refused to pay Plaintiff all of the
                              SUITE 1775




                                                                     12 tips to which she was entitled in violation of the provisions of the FLSA.

                                                                     13         68.     As a direct result of Defendants’ violations of the FLSA, Plaintiff has suffered

                                                                     14 damages by not receiving full compensation in accordance with 29 U.S.C.§ 206.

                                                                     15         69.    In addition to the amount of unpaid tips owed to Plaintiff, she is entitled to

                                                                     16 recover an additional equal amount as liquidated damages pursuant to 29 U.S.C. § 216(b).

                                                                     17         70.    Defendants knew Plaintiff was not being the full of amount of tips she was owed.

                                                                     18         71.    Defendants have not made a good faith effort to comply with the FLSA.

                                                                     19         72.    Defendants’ actions in failing to pay Plaintiff all of her tips, in violation of the

                                                                     20 FLSA, were willful.

                                                                     21         73.    Plaintiff is also entitled to an award of attorneys’ fees and other statutory

                                                                     22 damages pursuant to 29 U.S.C. § 216(b).

                                                                                                                         9
                                                                              Case 3:21-cv-08150-DWL Document 1 Filed 07/08/21 Page 10 of 12




                                                                      1         WHEREFORE, Plaintiff, respectfully requests that this Court grant the following relief

                                                                      2   in Plaintiff’s favor, and against Defendants:

                                                                      3         A.     For the Court’s declaration and finding that the Defendants committed one of
                                                                                       more of the following acts:
                                                                      4
                                                                                       i.     Violated tip provisions of the FLSA, 29 U.S.C. § 206, by diverting and
                                                                      5                       failing to pay Plaintiff all tips to which she was entitled;

                                                                      6                ii.    Willfully violated tip provisions of the FLSA, 29 U.S.C. § 206 by
                                                                                              willfully diverting and failing to pay Plaintiff all tips to which she was
                                                                      7                       entitled;

                                                                      8         B.     For the Court to award Plaintiff’s unpaid tip damages, to be determined at trial;

                                                                      9         C.     For the Court to award compensatory damages, including liquidated damages
                                                                                       pursuant to 29 U.S.C. § 216(b), to be determined at trial;
BIHN & McDANIEL, P.L.C.




                                                                     10
                                         2600 NORTH CENTRAL AVENUE
                                           PHOENIX, ARIZONA 85004




                                                                                D.     For the Court to award prejudgment and post-judgment interest;
                          ATTORNEYS AT LAW




                                               (602) 248-9779




                                                                     11
                              SUITE 1775




                                                                                E.     For the Court to award Plaintiff reasonable attorneys’ fees and costs of the action
                                                                     12                pursuant to 29 U.S.C. § 216(b) and all other causes of action set forth herein;

                                                                     13         F.     Such other relief as this Court shall deem just and proper.

                                                                     14
                                                                                                 COUNT THREE: ARIZONA WAGE ACT
                                                                     15                          FILAURE TO PAY WAGES WHEN DUE

                                                                     16         74.    Plaintiff realleges and incorporates by reference all allegations in all preceding

                                                                     17 paragraphs.

                                                                     18         75.    As a result of the allegations contained herein, Defendants did not compensate

                                                                     19 Plaintiff wages due and owing to her.

                                                                     20         76.    Defendants engaged in such conduct in direct violation of A.R.S. § 23-350.

                                                                     21         77.    As such, unpaid wages for such time Plaintiff worked are owed to Plaintiff for

                                                                     22 the entire time she was employed by Defendants.

                                                                                                                          10
                                                                              Case 3:21-cv-08150-DWL Document 1 Filed 07/08/21 Page 11 of 12




                                                                      1         78.    Defendants knew that –or acted with reckless disregard as to whether –their

                                                                      2 refusal or failure to properly compensate Plaintiff over the course of her employment would

                                                                      3 violate federal and state law, and Defendants were aware of the Arizona Wage Act’s

                                                                      4 requirements during Plaintiff’s employment. As such, Defendants’ conduct constitutes a

                                                                      5 willful violation of the Arizona Wage Act.

                                                                      6         79.    Plaintiff is therefore entitled to compensation for her unpaid wages at an hourly

                                                                      7 rate, to be proven at trial, in an amount that is treble the amount of her unpaid wages, plus

                                                                      8 interest thereon, and her costs incurred.

                                                                      9         80.    Plaintiff’s damages are liquidated and so she is entitled to prejudgment interest
BIHN & McDANIEL, P.L.C.




                                                                     10 from the date of each paycheck containing and continuing through the date of judgment.
                                         2600 NORTH CENTRAL AVENUE
                                           PHOENIX, ARIZONA 85004
                          ATTORNEYS AT LAW




                                               (602) 248-9779




                                                                     11         WHEREFORE, Plaintiff requests that this Court grant the following relief in Plaintiff’s
                              SUITE 1775




                                                                     12 favor, and against Defendants:

                                                                     13         A. For the Court to declare and find that the Defendants violated the unpaid wage
                                                                                   provisions of A.R.S. § 23-350, et seq., by failing to pay wages due and owing to
                                                                     14            Plaintiff;

                                                                     15         B. For the Court to award an amount that is treble Plaintiff’s unpaid wages pursuant
                                                                                   to A.R.S. § 23-355, in amounts to be determined at trial;
                                                                     16

                                                                     17         C. For the Court to award prejudgment and post-judgment interest on any damages
                                                                                   awarded;
                                                                     18

                                                                     19         D. For the Court to award Plaintiff’s reasonable attorneys’ fees and costs of the action
                                                                                   and all other causes of action set forth in this Complaint; and
                                                                     20
                                                                                E. Such other relief as this Court deems just and proper
                                                                     21

                                                                     22

                                                                                                                       11
                                                                          Case 3:21-cv-08150-DWL Document 1 Filed 07/08/21 Page 12 of 12




                                                                      1                                    JURY DEMAND

                                                                      2    Plaintiff hereby demands a trial by jury of all issues so triable.

                                                                      3

                                                                      4    Dated this 7th day of July 2021.

                                                                      5
                                                                                                                        BIHN & McDANIEL, P.L.C.
                                                                      6
                                                                                                                        /s/ Martin A. Bihn
                                                                      7                                                 _______________________
                                                                                                                        Martin A. Bihn
                                                                      8                                                 Attorneys for Plaintiff

                                                                      9
BIHN & McDANIEL, P.L.C.




                                                                     10
                                         2600 NORTH CENTRAL AVENUE
                                           PHOENIX, ARIZONA 85004
                          ATTORNEYS AT LAW




                                               (602) 248-9779




                                                                     11
                              SUITE 1775




                                                                     12

                                                                     13

                                                                     14

                                                                     15

                                                                     16

                                                                     17

                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                                                                   12
